PER CURIAM.
Kevin Skolnick challenges his sentence, claiming that the trial court erred in imposing a habitual offender sentence as a result of a violation of probation. We agree for the reasons discussed in our recent opinion in McFadden v. State, 773 So.2d 1237 (Fla. 4th DCA 2000) analyzing Welling v. State, 748 So.2d 314 (Fla. 4th DCA 1999) and King v. State, 681 So.2d 1136, 1138-39 (Fla.1996).
As in McFadden we reverse and remand the case with instructions that Skolnick be sentenced according to the sentencing guidelines.
POLEN, STEVENSON and HAZOURI, JJ., concur.